980 So. 2d 1157 (2008)
TRANSFORMED PROPERTIES, INC., Petitioner,
v.
Anthony J. MARTOCCIA and Vickie J. Martoccia, Respondent.
No. 5D07-3375.
District Court of Appeal of Florida, Fifth District.
April 4, 2008.
Rehearing Denied May 2, 2008.
James W. Markel, of Graham, Builder, Jones, Pratt & Marks, LLP, Winter Park, and Michael J. Rosenberg, Goldenrod, and Thomas E. Pryor, Jr., Orlando, for Petitioner.
Albert E. Ford, II, of Albert E. Ford, II, P.A., Longwood, for Respondent.
PER CURIAM.
DENIED.
EVANDER and COHEN, JJ., concur.
GRIFFIN, J., concurring specially, with opinion.
GRIFFIN, J., concurring specially.
Although I agree with petitioner's characterization of respondent's legal position as expressed in the answer brief as being more bombastic than legal, I nevertheless concur in the denial of certiorari. Mr. Kirby, as president of the corporate plaintiff, executed the settlement agreement. It may be that Mr. Kirby understood, or even that everyone understood, that the mediation agreement would not bind the corporation until Mr. Roark had executed it, but if that were a contingency to the effectiveness of the agreement, it should have been made part of the agreement. On its face, the document is legally sufficient to bind the corporation.